NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0892n.06

                                           No. 13-3675
                                                                                         FILED
                          UNITED STATES COURT OF APPEALS                           Dec 03, 2014
                               FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                               )
                                                        )
       Plaintiff-Appellee,                              )
                                                        )     ON APPEAL FROM THE UNITED
v.                                                      )     STATES DISTRICT COURT FOR
                                                        )     THE NORTHERN DISTRICT OF
DWAYNE A. JOHNSON,                                      )     OHIO
                                                        )
       Defendant-Appellant.                             )
                                                        )
                                                        )


       BEFORE: BOGGS, ROGERS, and STRANCH, Circuit Judges.


       PER CURIAM. Dwayne A. Johnson, a federal prisoner, appeals through counsel the

sentence imposed following his guilty plea to a charge of being a felon in possession of a firearm

and ammunition.

       Johnson’s guidelines sentence range was calculated in his presentence report at 84 to 105

months of imprisonment. Johnson objected to a four-level increase to his offense level for

possessing the firearm in relation to another felony (trafficking heroin). At the sentencing

hearing, the district court overruled this objection.       Counsel for Johnson then asked for a

sentence at the bottom of the guidelines range.         The district court sentenced Johnson to

84 months.

       On appeal, Johnson contends that this sentence is substantively unreasonable. He appears

to reassert his challenge to the four-level increase to his offense level, but without any supporting
No. 13-3675
United States v. Johnson

argument. He also argues that his criminal history was given too much weight because it

consisted mostly of misdemeanors, and he had not had a felony conviction since 2008.

       We review a criminal sentence for reasonableness under an abuse-of-discretion standard.

United States v. Jeross, 521 F.3d 562, 569 (6th Cir. 2008). A sentence within the guidelines

range is afforded a rebuttable presumption of reasonableness.         United States v. Brogdon,

503 F.3d 555, 559 (6th Cir. 2007).

       Johnson has not rebutted the presumptive reasonableness of the bottom-of-the-guidelines

sentence that his counsel requested. He states in his brief that rote application of the four-level

enhancement for possessing the firearm in connection with another felony overstates the

seriousness of his offense, but he does not otherwise challenge the enhancement. He argues that

he should have received a variance because his criminal history was overstated, but he failed to

raise this argument before the district court. See United States v. Rogers, 769 F.3d 372, 384 (6th

Cir. 2014) (applying plain-error review to issue forfeited in the district court). Nothing Johnson

presents on appeal suggests that a lower sentence was required in this case, see United States v.

Brown, 579 F.3d 672, 687 (6th Cir. 2009), and when a district court adequately explains why it

imposed a sentence within the guidelines range, we do not require the court to explain why it did

not choose an alternative sentence, see United States v. Chiolo, 643 F.3d 177, 185 (6th Cir.

2011). Accordingly, we AFFIRM the district court’s judgment.




                                               -2-